Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163423(38)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 163423
  v                                                                  COA: 356443
                                                                     Kent CC: 18-011018-FC
  BRIAN KEITH SCHWAB,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the defendant-appellant to exceed the
  page limitation for his application for leave to appeal is DENIED. The defendant-appellant
  shall file a revised application of no more than 75 pages within 28 days of this order or the
  original application will be stricken and the appeal will be administratively dismissed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 18, 2021

                                                                               Clerk